;;-.   -




                                             AU.STIN. TEXAB
           PRXCE XDANlJsL
           A--o-                             klgllst    13, 1947

                  Honorable Thomas.D. Broad,
                  Secretary-Treasurer,
                  State Board or Architectural    l&aridness,
                  Burt Bulliilng,
                  Dallas, Texas            Opinion i\lo~.V-339~          ',
                                              Re:      The effect    of H. B. 269,
                                                       50th Legislature    upon
                                                       Chapter 274, Acts of the
                                                       48th Legislature    govern-
                                                       ing registration    ana ex-
                                                       salnation   or arohiteots.
                  Dear Slr:
                                  Your request for      an opinion   upon the abov?,
                  subject     matter la as follows:
                          'we rerer to House Bill No, 269 amending
                          and re-enacting   Chapter 274, page 406,
                          Section 1, Acts or the Forty-eighth   Legis-
                          lature and extending the time for regls-
                        'tering   under this Act without examination.
                         "The original   Act provided that the prac-
                         tlpe of Architecture   at the tine or,appli-
                         cation be a man's principal    means of live-
                         lihood.   It also provided that he be 21
                         years or age.    House Bill No, 269 does not
                         mention these provisions.     Are we topre-
                         sume that these condl.tibns'~are still   in ef-
                         red ar ,ab8s House Bill.fW3. 209 specifical-
                         lp take the place of thh original    measure
                         and set aaide those pro*isions    which are
                         not now mentioned in itr*
                                 Section   35 of Art&e       III   of the Constitu-
                 tion   asclareer
                                   *No bill, except general appropria-
                            tion bills  which may embrace the various
                            subjects and accounts,‘ for and on account
                            of which moneys are appropriated,  shall
Honorable    Thqtnas ti. Broad - Page 2       (V-339)


        contain more than one subject,  which shall
        be expressed in its title.  . o .”
              Under this section it has been mny times
held that where the title    ts a bill is aifirmstively
misleading or deceptive    it does not state the subject
within the meaning of the Constitution,      and such bill,
if passed by the Legislature    is inerreotive.    Gulf
Ins. Co. v. James, 185 s. tv. (?a) 966; Walker v. State,
116 s. ;;‘. (2a) 1076; city 0r Cross Plains v. Raarord,
73 9. a. (2a) 1093;‘Sutherland.v.     Board of Trustees,
161 9. Yr. 489 (writ rei,)
              The title     to House Bill     No* 269 is as fol-
lows:
                “~.n act to amend and re-enact Chap-
        ter 274, page 406, Section 1, Acts of the
        48th~ Legislature,   so that an adtlitional
        period is provided in which praaticing
        archttects    who were practicing   on May 22,
        1931, may register    and receive a certiri-
        cate without examination;      and declaring
        Annemergency.n
              It ~111 be noted the title      specifically
names ,k’le respect in which Section 1 (the only section
in the origiml      act)‘ls   to be amended, that is, “so
that aG &iitional       period in which’ practicing    architects
who were practicing       on May 22, 1937, may register     ma
recei~   a certificate      without examination.*
            The act has gone beyond this expressed sub-
ject of amending Cha@ter 274 in that it has amended that
chapter in other respects.  In order that this nay be
graphically shown we quote the relevant portions  of the
amended and the amending Sections -1 as fo&lows:
              action      1 OP Chapter 274:       .’
                “That any person of good moral char-
        acter who, on May 2e, 1937, was practicing
        architecture   in the..State of Texas, as his
        or her principal   vocation and haa been so
        engage& in the practice     of architeoture for
        a period of at least six (6) months prior to
        May 22, 1937, and whc shall present to the
Honorable   Thomas D. Broad - Page 3     (V-339)


       Board of Architectural   Examiners of
       this State an arriaavit~to     that errect,
       shall be entitled   to receivs.from    said
       Board, . . ."~ (portion underscored is
       omittea 1

             Section   1 of House Bill   NO. 269:

              "That any person of good~moral
      character,   who on May 22, 1937, was
      practicing   architecture   in Texas, x
      who was a citizen     of Texas and was
      practicing   architecture   in the employ
       ~~u~~~~~c~ac~~~~n~~~~~ar~~~~~
      pract ce of architecture   six (6) months
      prior to May 22, 1937, and who shall
      present to the Board of Architectural
      Exeminers or this State an afridavit   to
      that erreot shall be entitled   to re-
      ceive from da    Board. . . .*(portion
      underscored is added.)
               we have underscored    those portlo&   of Chap-
ter 274 which have been Omitted in House Bill No. 2.69,
and likewise those provisions       or House Bill 269 that
have been added.      Normally an amendment of a statute ten
be made by omissibn as weil as by addition.         It cannot
be said that the vortions      omitted 'in the Drocess were
insubstantial.     Fi'key are of the substance-of   the law.
They were written with meticulous care.
             We need not decide the question of the er-
feot or House Bill No. 269 upon Chapter 274 of the 48th
Legislature  beoause we have reached the conclusion  that~
House Bill No. 269, as passed, is void and has no errect
whatever; for which reason, of course, Chapter 274 of
the 48th Legislature  remains unarreotea 8s the law.




              House Bill 269 of the 50th Legis-
      lature,   amending Chaptar 274 of the 48th
      Legislature   with respect to registration
      and examination or archlteots   La void
                                  .

Honorable       Thomas D. :!road - Page 4   (V-339)'


        because of a misleading and deceptive
        title  declaring the purpose and ex-
        tent of the amendment proposed.

                                      Yours ver:: truly,
                                       ,-
                                  'ATTORNEYGENERAL   OF TEXAS


                                  BY
0S:wb




            .
                                  ATTORNEY
                                         GE&?.@        -